Citation Nr: 0302596	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-01 007A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) February 16, 1993 
decision, which denied an increased rating for post-traumatic 
stress disorder.



REPRESENTATION

Moving party represented by:  Silas C. Wolf, Jr., Esquire



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1968 to December 1970.

2.  The veteran has made no allegations as to any specific 
error of fact or law in the Board's February 16, 1993 
decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  In Holliday v. Principi, 14 Vet. App. 280, 
286 (2001), the Court of Veteran's Appeals for Veterans 
Claims (Court) held that all VCAA provisions were 
potentially applicable to claims pending on the date of VCAA 
enactment.  However, the Court did not specifically rule 
that CUE claims were covered by the VCAA since "it may not 
determine VCAA applicability or inapplicability in the first 
instance."  Holliday v. Principi, 14 Vet. App. 280, 286 
(2001).  Nevertheless, the Court recently held that the VCAA 
was not applicable to CUE adjudications.  "[T]here is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  Livesay  v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).

The veteran, through his representative, has claimed that 
there was CUE in the February 16, 1993 Board decision 
denying an increased rating for post-traumatic stress 
disorder.  The veteran originally submitted a Motion for 
Reconsideration of that decision in October 1993.  The 
veteran claimed that the Board had erred in how it weighed 
the evidence.  In January 1994, the Board denied the 
veteran's motion, stating that his arguments failed to 
establish that the veteran had been denied due process of 
law, or that the available evidence had been misstated, or 
that the incorrect law was used to resolve the issue on 
appeal, or that the law was misapplied.

In December 1998 the Board denied the veteran's claim that 
there was CUE in a June 1990 Regional Office (RO) rating 
decision which assigned a 10 percent rating for post-
traumatic stress disorder.  In Milton v. Gober, No. 99-1788 
(U.S. Vet. App. May 24, 2001), the December 1998 Board 
decision was upheld by the Court.  The Court held that the 
June 1990 RO decision had been subsumed by the February 1993 
Board decision.  The Court noted that its decision did not 
preclude the veteran from filling a specific claim of CUE as 
to the February 16, 1993 Board decision.  

In a letter dated in October 2001, the veteran's attorney 
filed a claim, asserting that there was CUE in the February 
16, 1993 Board decision.  The veteran's attorney claimed 
that the veteran was entitled to a 100 percent rating for 
post-traumatic stress disorder from the date of his initial 
filing, due to the CUE in the February 16, 1993 Board 
decision.  However, this letter provided no specific 
allegations as to why the February 16, 1993 Board decision 
was clearly and unmistakably erroneous.  Further, any claim 
of entitlement to an earlier effective date for the award of 
a 100 percent rating for PTSD has not been developed for 
appellate consideration at this time.

A motion for clear and unmistakable error in a Board 
decision must satisfy specific pleading requirements.  The 
motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  38 C.F.R. 
§ 20.1404(b).  Non-specific allegations of error, are 
insufficient to satisfy these requirements, and motions 
which fail to comply with these requirements shall be 
dismissed without prejudice to refiling.  Id, see also 
Disabled American Veterans v. Gober, 234 F.3d 682, 699 (Fed. 
Cir. 2000).

As noted above, in the veteran's claim of CUE, the veteran 
has put forth no theory as to why the February 16, 1993 Board 
decision denying an increased rating for post-traumatic 
stress disorder was erroneous.  Even if the Board considered 
the allegations made in the October 1993 Motion for 
Reconsideration, the Board notes that for CUE, a claimant 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Morris v. West, 13 Vet. App. 94, 97 
(1999).  Accordingly, the Board finds that the veteran has 
failed to allege specific errors of fact or law and failed to 
set forth why the result would have been manifestly different 
but for the alleged error.  The veteran's motion for clear 
and unmistakable error in the February 1993 Board decision 
denying an increased rating for post-traumatic stress 
disorder is dismissed.  


ORDER

The motion alleging clear and unmistakable error in a 
February 16, 1993 Board decision denying entitlement to an 
increased rating for post-traumatic stress disorder is 
dismissed without prejudice to refiling.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2002) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2002).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



